Citation Nr: 0611735	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  99-15 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to April 
1969.  

This appeal arises from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied an increased rating for PTSD.  

The Board of Veterans' Appeals (Board) denied the veteran's 
claim in a December 2000 decision.  The veteran appealed that 
decision to United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  The Court vacated the 
December 2000 Board decision and remanded the claim to the 
Board.  

The Board again issued a decision denying the claim for an 
increased rating in May 2002.  The Court in April 2003 again 
vacated the Board decision of May 2002.  The Board remanded 
the claim in November 2003 to comply with the Joint Motion 
for Remand.  The claim has now been returned to the Board for 
further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his service-connected PTSD is of 
such severity he is no longer able to work.  He contends it 
causes suicidal ideation, flashbacks and depression of such 
severity he is unable to function.  

September 1982 private medical records reveal the veteran 
reported being chemically dependent on speed and alcohol.  In 
reviewing the evidence the Board has noted the veteran was 
evaluated at the Ohio State University Medical Center in 
October 1996.  That evaluation included diagnoses of delayed, 
severe chronic PTSD; alcohol abuse; and rule out alcohol 
hallucinosis with post-traumatic content.  A November 1998 VA 
psychiatric evaluation reflects that the veteran told the 
examiner he used to drink heavily due to his nightmares and 
problems sleeping.  VA records of hospitalization in March 
and April 1999 indicate the veteran's psychiatric diagnoses 
included PTSD, a depressive disorder, alcohol dependency and 
cocaine dependency.  In July 2004, the veteran told a VA 
examiner he had attended three substance abuse programs, one 
in 1983, another in 1985.  The veteran reported having 
nightmares two to three nights per week.  Sometimes during 
the nightmares he urinated on himself.  The veteran was 
continuing to drink alcohol.  Chronic alcohol dependence and 
a history of cocaine dependence was diagnosed.  

The evidence of record documents the veteran's long history 
of alcohol and substance abuse.  A non-service connected 
depressive disorder has also been diagnosed.  The law 
specifically prohibits the payment of compensation if 
disability is the result of the abuse of alcohol or drugs.  
38 U.S.C.A. § 1110 (West 2002).  

In Mittleider v. West, 11 Vet. App. 181 (1998), the Court 
addressed the situation of rating service-connected mental 
disorders when the veteran had non-service connected mental 
disorders.  If possible the examiners should be asked to 
differentiate between symptoms attributable to the service-
connected mental disorder and symptoms attributable to non-
service connected mental disorders.  Those are questions best 
addressed by a medical professional.  38 C.F.R. § 3.159 
(2005).  

The Court in Mitchem v. Brown, 9 Vet. App. 138, 140 (1996) 
held that the need for a statement of reasons and bases was 
particularly acute when the Board's findings and conclusions 
pertained to the degree of disability resulting from mental 
disorders.  While the July 2004 and January 2005 VA 
examination reports attempt to describe the symptoms 
attributable to PTSD, they do not indicate whether the 
impairment exhibited by the veteran, as reflected in the GAF 
scores of record, are based solely on disability caused by 
PTSD.  An additional psychiatric evaluation is necessary to 
determine if the severe impairment reflected by GAF scores 
assigned represents severe impairment due to PTSD or is 
caused by the veteran's other non-service connected 
psychiatric disorders.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him since January 2005 for a 
psychiatric disorder.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.

2.  VA should afford the veteran a 
psychiatric evaluation by a psychiatrist 
to differentiate between the impairment 
due to his PTSD and his non-service 
connected alcohol abuse, history of 
cocaine abuse and depressive disorder.  
The claims folder should be made 
available in conjunction with the 
examination.  The examiner is asked to 
review the veteran's medical records 
including September 1982 treatment for 
speed and alcohol abuse; VA records of 
hospitalization in August 1996; October 
1996 psychiatric evaluation from Ohio 
State University Medical Center; November 
1998 VA examination report; March 1999 VA 
hospitalization records; and July 2004 
and January 2005 VA examination reports; 
and VA outpatient treatment records from 
1999 to 2000.  A Global Assessment of 
Functioning (GAF) score should be 
assigned.  The psychiatrist is asked to 
indicate the appropriate GAF score based 
on impairment due to PTSD alone.  If that 
is not possible, the psychiatrist is 
asked to specifically state in his report 
that it is not possible to differentiate 
between the impairment related to PTSD 
and impairment related to the veteran's 
non-service connected alcohol abuse, 
depression and history of cocaine 
dependency.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






